DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The status of the 11/06/2020 claims, is as follows: Claims 1-3, 11-12, and 21 have been amended; Claims 10 and 22-26 have been canceled; and claims 1-9 and 11-21 pending.

Response to Arguments
Applicant’s arguments, see p. 7-8, filed 11/06/2020, with respect to amended Claims 1 and 21 have been fully considered and are persuasive. The rejections of Claims under U.S.C 103 are withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Jonathan Roberts on 01/08/2021. The application has been amended as follows: 

having an intermediate product, the intermediate product including first and second glass substrates that are laminated together with a polymer based laminating material, the first glass substrate having had a multilayer thin film low-emissivity coating formed thereon which is provided between the first and second glass substrates, the multilayer thin film coating including at least one metal-inclusive layer and a bottom dielectric layer directly on the first glass substrate; and
laser-scribing a line in the metal-inclusive layer of the laminated product via a laser source, the line creating at least a partial barrier to electron transport between first and second portions of the metal-inclusive layer that are provided on opposing sides of the laser-scribed line, wherein the laser-scribing is performed to dissolve a portion of the coating including the at least one metal-inclusive layer but excluding the bottom dielectric layer,
wherein said laser-scribing comprises operating the laser source at a power level and duty cycle sufficient to at least partially heat the polymer based laminating material so that at least some ablated material of the metal-inclusive layer from the laser-scribing is absorbed into the heated polymer based laminating material and so that at least some other ablated material of the metal-inclusive layer from the laser-scribing re-forms in a non-conductive manner.

5.  (Currently Amended) The method of claim 1, wherein the coating includes 



21.  (Currently Amended)  A method of making a laminated product, the method comprising:
forming on a first glass substrate a multilayer thin film low-emissivity coating, the coating including at least one metal-inclusive layer and being susceptible to corrosion;
laminating the first glass substrate to a second glass substrate using a polymer based laminating material so that the coating is oriented between the first and second glass substrates; and
following the laminating, laser-scribing a border line in at least a metal inclusive layer of the coating around at least part of a periphery of the coating in making the laminated product, the laser-scribing at least partially ablating the metal inclusive layer of the coating proximate to the border line, but not ablating a bottom dielectric layer of the coating, and increasing electrochemical corrosion resistance of the coating internal to the border line, 
wherein said laser-scribing comprises operating a laser source at a power level and duty cycle sufficient to at least partially heat the polymer based laminating material between the substrates so that some ablated material of the metal-inclusive layer from the laser-scribing is absorbed into the heated polymer based laminating material.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-9 and 12-21 are indicated because:
so that at least some other ablated material of the metal-inclusive layer from the laser-scribing re-forms in a non-conductive manner” recited in claim 1; and “so that some ablated material of the metal-inclusive layer from the laser-scribing is absorbed into the heated polymer based laminating material.” recited in claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761